                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


                                             )
UNITED STATES OF AMERICA                     )
                                             )
                 v.                          )
                                             )   Criminal No.: 19-10117-IT
 (10)       STEPHEN SEMPREVIVO,              )
                                             )
                        Defendant            )
                                             )

            GOVERNMENT’S SUPPLEMENTAL SENTENCING MEMORANDUM

                                           Introduction

        The government respectfully submits this supplemental memorandum in connection with

the sentencing of defendant Stephen Semprevivo.

        Semprevivo, an affluent business executive, 1 paid one of the largest single bribes of any of

the parents charged in this conspiracy to date—$400,000—to have his son fraudulently recruited

to Georgetown University as a tennis player even though his son did not play competitive tennis.

Over a period of months, Semprevivo involved his son as an active and knowing participant in the

scheme, causing him to send e-mails to the corrupt Georgetown coach in furtherance of the fraud,

and to submit essays and applications that father and son both knew featured fake tennis

credentials. When Semprevivo felt the scheme unraveling, he quickly, falsely disclaimed any

knowledge of it in a recorded call with co-conspirator William “Rick” Singer.

        Moreover, despite pleading guilty, Semprevivo has been something less than a model of

contrition. In May 2019—days after the Court accepted his guilty plea—he sued Georgetown




        1
        Semprevivo is, among other things, the former executive vice president and chief strategy
and growth officer of Cydcor, Inc.
University to enjoin it from expelling his son. That suit, filed in the name of Semprevivo’s son,

characterized Semprevivo’s actions in innocent terms, including by falsely suggesting that, as far

as Semprevivo was aware, Singer had simply enlisted the Georgetown coach, Gordie Ernst, as a

“friend” to offer a “recommendation” for Semprevivo’s son. Remarkably, the suit blamed

Georgetown for failing to catch the lies in his son’s application and sought damages for breach of

contract and unjust enrichment.

       The suit has since been withdrawn, but Semprevivo continues to search for ways to blame

other people for his own knowing, intentional—and admitted—criminality. Beyond generally

shifting responsibility for his actions to Singer, he also blames childhood psychological trauma for

“undermin[ing] his reasoning” and “contributing to the poor decisions.” But his argument is

premised on a misleading timeline of his own activities that ignores their extended duration, the

numerous opportunities he had to reconsider and back out, and the multiple points at which he

instead chose to enable the scheme and to reaffirm his commitment to fraud.

       Semprevivo’s bribe payment shows just what the fraud was worth to him. He then made

his son an active participant in a long-term federal crime. Even after pleading guilty, he abused

the legal process in an effort to preserve the benefits of that crime (his son’s attendance at

Georgetown)—thereby demonstrating, in spectacular fashion, a complete lack of remorse. Prison

is the only appropriate sentence in these circumstances. Semprevivo should be sentenced to a term

of 13 months in prison, a fine of $95,000, 12 months of supervised release, and restitution of at

least $105,341.69. 2



       2
         The table of recommended sentences in the government’s Consolidated Sentencing
Memorandum indicated that the government would seek a sentence of 15 months for Semprevivo.
This was a typographical error. As the memo elsewhere noted, the government seeks a sentence
for Semprevivo that is modestly shorter than the 15 months it seeks for co-defendant Agustin
Huneeus.
                                                 2
Mr. Gordie Ernst, Tennis Coach.” The letter noted that a formal decision would be rendered by

April 1, 2016. Three weeks later, Semprevivo’s son submitted additional applications to the

University of Southern California and Vanderbilt University. Like the Michigan and Tulane

applications, the USC and Vanderbilt applications did not suggest that Semprevivo’s son played

tennis.

          By April 2016, Semprevivo’s son had been formally admitted to Georgetown, and

Semprevivo caused his family trust to issue a check for $400,000 to Singer’s sham charity, the

Key Worldwide Foundation (“KWF”). The check was dated April 28, 2016—more than eight

months after the false e-mail Semprevivo’s son sent to Ernst in August. From that same KWF

account, Singer, in turn, paid Ernst hundreds of thousands of dollars for facilitating the fraudulent

recruitment of Semprevivo’s son and the children of his other clients.

          In December 2018, Singer called Semprevivo at the direction of law enforcement agents.

During the recorded call, Singer updated Semprevivo on a purported audit of KWF by the IRS.

Singer said:

                 I’ll tell you what I have not told them. I did not tell them that [your
                 son] was-- that he got in through tennis and that he wasn’t a tennis
                 player, but that you guys made a payment to Gordie Ernst in
                 Georgetown tennis. I didn’t say that. I just essentially said that
                 [your son] got in through one of my relationships at Georgetown and
                 just left it at that, and that you guys made a donation to our
                 foundation to help underserved kids.

Semprevivo’s reply was cagey, though it signaled his complicity in the scheme and his willingness

to lie to the IRS to cover it up:

                 Okay. Yeah. Yeah. You know, however you-- that-- that-- that,
                 you know, we donate to the-- we donated to the, you know,
                 foundation. It does great work and, you know-- and, you know, we
                 appreciate, you know, any help outside of that that-- that we got
                 from you.



                                                   5
        In a follow-up call with Singer three months later, Semprevivo abruptly changed tack. This

time, when Singer said that Georgetown was conducting an internal investigation to determine

why students, like Semprevivo’s son, had been admitted to the university through Ernst even

though they did not play tennis, Semprevivo became suspicious: Why was Singer rehashing the

details of their fraud over the phone? Semprevivo told Singer he was not comfortable continuing

the discussion and tried to distance himself from the fraud. He responded with false exculpatory

statements like: “[A]ll I know is that we, you know, we used you for the charity stuff and we used

you for the counseling, and your dealings are your dealings.” He added: “[Y]ou did what you did,

Rick, and that was your stuff. Okay? . . . . [Y]ou did what you did and so I’m not going to take

accountability for your actions. . . .”

        In stark contrast to that call, in March 2019 Semprevivo pleaded guilty to conspiring with

Singer and others to commit mail fraud and honest services mail fraud. At the plea colloquy,

Semprevivo affirmed that he did not dispute any of the facts set forth by the government, including

that he entered into “a conspiracy to deprive Georgetown of the right to the honest services of its

employee, Gordon Ernst, through payments of bribes to Ernst in exchange for Ernst agreeing to

recruit Semprevivo’s son as a tennis player, which would assure his admission to Georgetown.”

Dkt. 363 at 32:1-35:2. In response to the Court’s inquiry, Semprevivo acknowledged that he

participated in a scheme pursuant to which he “provided money to Mr. Singer’s fund, trust -- false

charity. . . . [w]hich he used to pay Mr. Ernst to have Mr. Ernst provide one of the spots at

Georgetown -- to designate [Semprevivo’s] son for one of the spots at Georgetown with respect to

his admission application.” Id. at 35:25-36:15.

        Barely a week later, Semprevivo’s attorney filed a lawsuit against Georgetown on behalf

of Semprevivo’s son. See Semprevivo v. Georgetown University, No. 1:19-cv-01400-RJL (D.D.C.



                                                  6
May 15, 2019) (Complt.). Implicitly contradicting Semprevivo’s sworn admission at his plea

hearing, the lawsuit alleged merely that “Semprevivo was informed by Singer that the tennis coach

at Georgetown, Gordon Ernst (‘Coach Ernst’) was a friend, and that Coach Ernst would provide a

recommendation for Semprevivo during the admissions process. Coach Ernst, in fact, used one of

his assigned admission slots as if he was recruiting Semprevivo to play tennis for Georgetown.”

Id. ¶ 8. The lawsuit sought “compensation . . . for any losses suffered or expenses incurred by

Semprevivo’s son due to Georgetown’s actions” on the theories of breach of contract, promissory

estoppel, and unjust enrichment, because Georgetown failed to verify and “debunk[]” the

misrepresentations about tennis in Semprevivo’s son’s application, and “these misrepresentations

could have been easily verified and debunked before Georgetown formally admitted Semprevivo

in April 2016.” Id. ¶ 12 & p. 13 (Prayers for Relief). After being amended once in June 2019, the

lawsuit was voluntarily dismissed in July. Semprevivo v. Georgetown University, No. 1:19-cv-

01400-RJL (D.D.C. July 16, 2019) (Notice of Voluntary Dismissal).

II.    Semprevivo Should Be Sentenced to Prison, To Deter Him, To Deter Others, and
       Because It Is a Just and Proportional Sanction for His Crimes

       Semprevivo’s months-long involvement in the fraud, his conscription of his son as a

participant, his persistent effort to deflect blame for his actions, his willingness to spend $400,000

on a bribe, and his use of frivolous litigation as a weapon to retain the fruits of his crime, require

the imposition of a term of incarceration.

       Semprevivo’s actions were both considered and extended. When his son e-mailed Ernst to

boast of his made-up tennis prowess and express his desire to play for Georgetown, Semprevivo

knew both that the goal of the scheme was to get his son admitted to Georgetown as a tennis recruit,

and that Georgetown tennis coach Ernst was complicit in the scheme. Two months elapsed before

the next significant milestone in the fraud, when Singer sent Semprevivo a proposed application

                                                  7
essay filled with similarly obvious falsehoods. During those months, Semprevivo did not re-

consider his actions, back out of the fraud, or express any kind of hesitation. Instead, when offered

the opportunity to recommit to the scheme in October, he doubled down—allowing the blatantly

false application to be submitted in his son’s name.

       Semprevivo is a sophisticated businessman with an MBA from Harvard Business School

and extensive experience starting and running companies. He has achieved success at the highest

levels of business, amassing a sizable net worth in the process, over the course of a career spanning

decades. He is neither naïve nor a pushover.

       The letter submitted on Semprevivo’s behalf by a psychologist is an abuse of psychological

assessment to evade personal responsibility.           It says that Semprevivo felt “increasingly

uncomfortable” as the dimensions of the scheme became clear. It says that it was Singer who was

in control, pushing Semprevivo’s son “towards Georgetown, and away from Vanderbilt,” and

insisting that “[t]he train has left the station” when Semprevivo expressed second thoughts.

       None of these self-serving contentions are supported by more than Semprevivo’s say-so,

and all of them are belied by undisputed facts: Semprevivo allowed his son to send the false e-

mail to Ernst months before he allowed Singer to submit the false application on his behalf; there

is no independent evidence—including in the recorded calls—that Singer pushed Semprevivo or

“controlled” anything in the process beyond his own end of the fraud; and after submitting the

Georgetown application—and even after receiving the likely letter—Semprevivo allowed his son

to pursue applications to other schools, including Vanderbilt. In short, Semprevivo’s description

of Singer as a “bully” who pressured him into fraud is at odds with the evidence, unconvincing,

and not an excuse for Semprevivo’s offense.




                                                 8
        Likewise, Semprevivo’s contention that his poor decisions were the consequence of a

“rapidly unfolding situation,” in which “it was only in the days immediately preceding the

submission of the application materials to Georgetown University that Mr. Singer first provided

documents to [Semprevivo] containing fabricated information about [his son],” is disproven by the

undisputed chronology of events. On August 10, 2015, months before the Georgetown application

was due, one of Singer’s employees e-mailed Semprevivo the log-in information for his son’s

Common Application. And when the Georgetown application was submitted two months later, on

October 11, 2015, another three months remained before the application deadline—a period in

which Semprevivo did nothing to walk back the fraud or even express misgivings about it.

Semprevivo controlled the process and made the choices. He had the ability and time to take

control of his son’s applications, and he did. It is Semprevivo who sought out Singer, hired him,

paid him, pursued the fraud for months, and authorized a lawsuit seeking to preserve the fruits of

the fraud after he was caught.

        Semprevivo paid Singer $400,000 to facilitate the scheme, among the largest payments by

any of the 11 parents who will be sentenced by this Court. The government realizes that the Court

will not include that amount in Semprevivo’s offense level calculation, but the magnitude of the

payment is an important starting point, and indicator, for relative culpability; a quantifiable

measure, relative to other defendants, of the lengths to which Semprevivo was willing to go to

obtain the fruits of fraud.

        The Court should reject Semprevivo’s proposal that the sanction for his offense should

amount to community service with Volunteers of America of Los Angeles. Community service is

admirable, but it is not a punishment; people routinely undertake this kind of volunteer service as

a way of helping their communities. Allowing Semprevivo to complete community service in lieu



                                                9
of incarceration would be to reward self-entitlement and privilege instead of punishing and

deterring criminal conduct. See, e.g., United States v. Krutschewski, 509 F. Supp. 1186, 1189-90

(D. Mass. 1981) (“Alternative disposition [such as community service] is often reserved for those

with particular skills to offer and who do not require close supervision, which is usually

unavailable.   In practice this probably tends to exacerbate the discriminatory aspects of

discretionary sentencing.”) (denying motion for reduction of sentence).

       Moreover, Semprevivo has consistently sought to deflect core responsibility for his crimes,

and he continues to do so. He blames others for what he did—first Singer (when Semprevivo first

grew suspicious on the telephone), then Georgetown University (when he authorized frivolous

litigation to strong-arm the school victimized by his fraud), and then Singer again and his own

father (when he cynically misappropriated a psychological diagnosis as a criminal excuse).

Semprevivo argues that he was helpless to resist the temptation of wrongdoing. This is only a

return to the point-the-finger strategy he adopted as the scheme unraveled, when Singer advised

him that Georgetown was investigating his son’s admission.

       And his lawsuit against Georgetown is nothing short of egregious. It meets the classic

definition of chutzpah: like the child who murders his parents and then pleads for mercy because

he is an orphan, Semprevivo defrauded Georgetown, and then sought to hold Georgetown

accountable (with damages) for not discovering his fraud. Semprevivo wants credit for contrition

and acceptance of responsibility, but he exhibits neither.

       Beyond proportional punishment for his actions, Semprevivo’s persistent attempts to evade

responsibility and to blame others, and his lack of remorse, highlight the need for specific as well

as general deterrence in this case.




                                                10
                                            Conclusion

       Semprevivo should be sentenced to a term of incarceration of 13 months, a fine of $95,000,

12 months of supervised release, and restitution of at least $105,341.69. 3

                                                      Respectfully submitted,

                                                      ANDREW E. LELLING
                                                      United States Attorney


                                              By:      /s/ Kristen A. Kearney
                                                      ERIC S. ROSEN
                                                      JUSTIN D. O’CONNELL
                                                      LESLIE A. WRIGHT
                                                      KRISTEN A. KEARNEY
                                                      Assistant United States Attorneys

Date: September 19, 2019




       3
          On September 18, 2019, Georgetown disclosed to the government that it is seeking
restitution of at least $105,341.69 for legal fees accrued as of August 31, 2019 from its
participation in the investigation and prosecution of this matter. See 18 U.S.C. § 3553A(b)(4).
Those expenses continue to accrue. The government proposes to submit a proposed order of
restitution within 90 days of Semprevivo’s sentencing pursuant to 18 U.S.C. § 3664(d)(5), or such
other time at which the Court may apportion restitution, jointly and severally, among defendants
in this and related cases who are convicted of involvement in the fraud on Georgetown. Id. (“If
the victim subsequently discovers further losses, the victim shall have 60 days after discovery of
those losses in which to petition the court for an amended restitution order.”); see also Dolan v.
United States, 560 U.S. 605, 611 (2010) (concluding that the “fact that a sentencing court misses
the [Mandatory Victims Restitution Act’s] 90-day deadline, even through its own fault or that of
the Government, does not deprive the court of the power to order restitution”); United States v.
Cheal, 389 F.3d 35, 49-50 (1st Cir. 2004).
                                                11
                                CERTIFICATE OF SERVICE

        I hereby certify that a true copy of the above document was served upon the attorney of
record for each other party by CM/ECF on September 19, 2019.

                                                    /s/ Kristen A. Kearney
                                                    KRISTEN A. KEARNEY




                                               12
